Cooper, C. J.,
delivered the opinion of the court.
It is the misfortune of the appellant that in the security it accepted from its debtors was included the mortgage of the stock of goods and store accounts, under a contemporaneous ■oral agreement by which the debtors were permitted to continue their mercantile business, using the mortgaged stock of goods therein, selling the same, and reinvesting the proceeds. Under a long line of decisions, mortgages of this character have been held fraudulent and void as to other creditors. Harman v. Hoskins, 56 Miss., 142; Joseph v. Levy & Co., 58 Miss., 845; Britton & Mason v. Creswell, 63 Miss., 394; Tallman & Co. v. Tuttle Bros., 65 Miss., 495.
And, whether the agreement appears in the instrument or is shown by extraneous evidence, the same result will follow and the instrument be condemned. Britton & Mason v. Creswell, supra.

Decree affirmed.